Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 LOREN BOWEN,                                                        CASE NO.:

        Plaintiff
                                                                     PLAINTIFF DEMANDS
        v.                                                           A TRIAL BY JURY

 QUEST DIAGNOSTIC INCORPORATED,

       Defendant.
 _________________________________________________/


                                          COMPLAINT

        Plaintiff, Loren Bowen, by and through his counsel, Derek Smith Law Group, PLLC,

 hereby complains of the Defendant Quest Diagnostics Incorporated, and alleges as follows:

                                      NATURE OF CASE

 1.     This is an action for damages and other relief pursuant to Title VII of the Civil Rights Act

        of 1964, 42 U.S.C. 2000e et seq., as amended (“Title VII”); Title I of the Americans with

        Disabilities Act of 1990 (Pub. L. 101-336) (“ADA”); and the Florida Civil Rights Act of

        1992, Section 760.10 et seq. (“FCRA”), and seeks damages to redress the injuries Plaintiff

        has suffered as a result of being discriminated against, sexually harassed, and retaliated

        against by his employer due to his sex/gender, sexual orientation, and disability and for

        complaining of the ongoing harassment and discrimination.



                                JURISDICTION AND VENUE

 2.     This is an action for monetary damages and all other appropriate relief as deemed by the

        court, pursuant to Title VII of the Civil Rights Act of 1964, Title I of the Americans with

        Disabilities Act of 1990 (Pub. L. 101-336) (“ADA”) and FCRA.



                                                 1
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 2 of 22



 3.    This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

       as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

       under Title VII of the Civil Rights Act of 1964, Title I of the Americans with Disabilities

       Act of 1990 (Pub. L. 101-336) (“ADA”) and FCRA.

 4.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

       Defendants were located in this judicial district, and a substantial part of the events or

       omissions giving rise to this action, including the unlawful employment practices alleged

       herein occurred in this district. Plaintiff was employed by Defendant within Miramar,

       Florida in Broward County. Additionally, the events took place in Broward County.



                              PROCEDURAL PREREQUISITES

 5.    Plaintiff has complied with all statutory prerequisites to file this action.

 6.    On or about September 22, 2017 Plaintiff dual-filed charges with the EEOC and FCHR

       against Defendant as set forth herein.

 7.    An EEOC filing automatically operates as a dual Florida Commission on Human Relations

       (“FCHR”) filing.

 8.    On or about July 26, 2019, the EEOC issued Plaintiff a Right to Sue Letter.

 9.    This action is being commenced within ninety (90) days of receipt of the EEOC Right to

       Sue Letter.

                                             PARTIES

 10.   At all material times, Plaintiff Loren Bowen (hereinafter referred to as “Plaintiff” or

       “Bowen”) is an individual gay, male who is a resident of the State of Florida and resides

       the Broward County.




                                                  2
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 3 of 22



 11.   At all material times, Defendant QUEST DIAGNOSTICS INCORPORATED

       (hereinafter “Defendant” and/or “QUEST”) is a foreign Delaware For-Profit Business

       Corporation authorized under the laws of the State of Florida with offices in Broward

       County, Florida.

 12.   Defendant Quest is an employer as defined by all laws under which this action is brought

       and employs the requisite number of employees.



                                 STATEMENT OF FACTS
 13.   Defendant Quest hired Plaintiff on or about March 3, 2014 as a “Logistics Supervisor.”

 14.   At the outset of his employment, Defendant Quest’s management team, informed Plaintiff

       him that he was to report directly to “Logistics Manager,” Karen VanDoren.

 15.   Immediately after beginning his employment with Defendant Quest, Mr. Bowen’s

       supervisor, VanDoren, began to discriminate and harass Mr. Bowen based on his gender

       and sexual orientation.

 16.   By means of example and not meant to be an exhaustive list, VanDoren would publicly

       humiliate and degrade Mr. Bowen by calling him “Becky.”

 17.   Mr. Bowen would at all times remind VanDoren that his name was “Loren” but VanDoren

       would ignore his corrections and continue to disparage Mr. Bowen.

 18.   Despite the ongoing mistreatment, on or around January 2, 2015, Defendant Quest

       provided Mr. Bowen with his 2014 Performance Document Review (“PDR”) wherein he

       achieved an overall rating of “Achieves Expectations.”

 19.   In or around July 2015, having hit his breaking point with VanDoren’s efforts to humiliate

       him, Mr. Bowen approached VanDoren. Mr. Bowen complained to VanDoren about the

       mistreatment and explicitly requested that she refrain from calling him “Becky.”


                                               3
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 4 of 22



 20.   On or around August 6, 2015, in retaliation for Mr. Bowen’s above complaint, Defendant

       Quest placed Mr. Bowen on a Performance Improvement Plan (“PIP”). Despite receiving

       notice of the PIP in early August 2015, VanDoren did not provide Mr. Bowen with an

       actual “plan” or justification for the PIP until November 12, 2015.

 21.   Upon information and belief, Between August and November 2015, VanDoren approached

       Defendant Quest’s Senior Employee Relations Specialist, Dawn Ramirez, to “develop” the

       PIP. Ms. Ramirez strongly urged VanDoren to refrain from issuing the PIP.

 22.   During their conversations, VanDoren continued to humiliate and discriminate against Mr.

       Bowen while speaking with Ms. Ramirez, referring to him as being “light in the loafers”

       (Slang or innuendo for being gay; translated to mean he is “light” as a fairy and about to

       fly away).

 23.   On or around November 12, 2015, VanDoren met with Mr. Bowen personally to discuss

       the PIP and steps she felt were necessary to achieve success.

 24.   Mr. Bowen again expressed his concerns and complained to VanDoren that her comments

       were inappropriate and made him uncomfortable.

 25.   On or around January 22, 2016, having applied all the “corrections” proposed in the PIP,

       Mr. Bowen and VanDoren signed off on the PIP as being complete.

 26.   In or around the winter of 2016, after Mr. Bowen completed the PIP, VanDoren reinstituted

       her campaign of belittling Mr. Bowen, again insisting on referring to him as “Becky.”

 27.   At all times, Mr. Bowen insisted that his name was “Loren” and asked that VanDoren refer

       to him by his proper/legal name.

 28.   On or around March 29, 2016, Defendant Quest provided Mr. Bowen with his 2015 PDR

       in which he received an overall rating of Successful Performance.




                                                4
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 5 of 22



 29.   Mr. Bowen, having already experienced retaliation as a direct result of complaining to

       VanDoren attempted to ignore her unlawful comments and harassment, instead focusing

       on ensuring he was performing his job.

 30.   Despite his efforts to ignore her, VanDoren’s mistreatment was relentless and ultimately,

       in or around November 2016, Mr. Bowen again approached VanDoren to complain,

       requesting that she refer to him by his name and stop harassing him.

 31.   On or around November 30, 2016, Mr. Bowen’s partner, Mr. Osborn, was struck by a

       vehicle while riding his bicycle.

 32.   Due to his numerous injuries, Mr. Bowen was working effortlessly to ensure he could help

       his partner receive all necessary medical attention to ensure a speedy recovery.

 33.   On or around December 13, 2016, Mr. Bowen spoke VanDoren and requested that he be

       permitted to leave work early to take Mr. Osburn to a doctor appointment. VanDoren

       responded by questioning Mr. Bowen, insisting that he had an unprecedented amount of

       unexpected TOP.

 34.   Mr. Bowen explained that he was having personal issues and dealing with medical

       problems, and asked if he should contact CIGNA to arrange for FMLA and/or EAP to

       assist. Rather than instructed Mr. Bowen about options available to him, VanDoren

       informed Mr. Bowen that contacting CIGNA was unnecessary.

 35.   On or around December 20, 2016, Mr. Osburn physically assaulted Mr. Bowen. The

       following day, Mr. Bowen left work early in order to properly notify the authorities and

       obtain a restraining order to further ensure his safety.




                                                 5
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 6 of 22



 36.   On or around January 3, 2017, upon returned from a previously scheduled and approved

       vacation leave, VanDoren sent Mr. Bowen an email requesting that Mr. Bowen join the

       Director of Logistics for the Southern Region, George Lloyd, and her on a conference call.

 37.   During the call, Mr. Lloyd and VanDoren informed Mr. Bowen that Mr. Osburn had sent

       a slanderous email to the Quest Diagnostic general email box pertaining to Mr. Bowen.

       Mr. Bowen explained the horrendous inaccuracies and ended the call believing this attack

       was behind him.

 38.   Following his return from vacation, the retaliation and discrimination exponentially

       increased.

 39.   Mr. Bowen was made aware that the email from Mr. Osburn was being passed around

       management without his knowledge, including to the Vice President of Logistics, Bob

       Serveni.

 40.   Additionally, on or around January 17, 2017, Mr. Bowen interviewed for an open Manger

       of Fleet Operations positions. Despite a strong interview and warm reception, Mr. Bowen

       was unceremoniously and without explanation denied the promotion for which he was well

       qualified.

 41.   On January 24, 2017, VanDoren provided Mr. Bowen with a “Summary of Discussion for

       Attendance,” previously dated December 23, 2016, wherein she referenced the Non-

       Exempt Employee Attendance Policy, despite being fully aware that Mr. Bowen was

       characterized as an “Exempt Employee.”

 42.   On January 25, 2017, Mr. Bowen formally contact the HRSC to make a complaint of

       Discrimination and Retaliation against VanDoren. Defendant Quest assigned Mr. Bowen’s

       claim to an Employee Relations Specialist II, Walter Tesh.




                                               6
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 7 of 22



 43.   On January 26, 2017, VanDoren emailed Mr. Bowen wherein she made it clear she was

       aware of Mr. Bowen’s complaint and was instructed to revise her inaccurate Summary of

       Discussion.

 44.   Rather than withdraw her improper and retaliatory write up, VanDoren increased her

       hostility by highlighting Mr. Bowen’s January 20, 2017 early departure from work.

       VanDoren was fully aware of Mr. Bowen’s reason for leaving early that date, as Mr. Bowen

       required treatment at Urgent Care for Cellulitis.

 45.   On or around February 3, 2017, Mr. Tesh marked Mr. Bowen’s claim as “closed,”

       explaining that he “discussed Loren’s concerns with PS Manager Karen VanDoren as

       requested. Debriefed Loren on the outcome of the conversation”.

 46.   At no time did Defendant Quest or its representatives conduct a proper investigation into

       Mr. Bowen’s complaints of discrimination or take any corrective action.

 47.   As a result, VanDoren’s discrimination and retaliation only further escalated.

 48.   On or around February 28, 2017, Defendant Quest issued Mr. Bowen his 2016 PDR

       wherein he was rated as “Development Needed” in seven out of ten possible categories.

       Despite this review, Mr. Bowen was not placed on a PIP, provided a formal write up, or

       required to receiving a mid-year review/evaluation.

 49.   On or around March 3, 2017, concerned by the actions by VanDoren, Mr. Bowen requested

       a meeting with Mr. Lloyd. During this meeting, Mr. Lloyd redirected the conversation and

       began accusing Mr. Bowen of recording him, demanding that Mr. Bowen shut off his phone

       before they could speak. Mr. Bowen reluctantly obliged and proceeded to again rehash his

       concerns about VanDoren and her years discriminatory, harassing and retaliatory behavior.




                                                7
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 8 of 22



 50.   As the meeting concluded Mr. Bowen informed Mr. Lloyd that he intended to file an

       additional complaint with HRSC. Mr. Lloyd proceeded to threaten Mr. Bowen, insisting

       that he was “good friends” with the HRSC Director, sarcastically quipping, “good luck” as

       Mr. Bowen left the room.

 51.   On or around March 8, 2017, Mr. Bowen called HRSC and filed a second complaint

       regarding the ongoing retaliation and requested the matter be immediately escalated to the

       attention of the HRSC Director. In his complaint, Mr. Bowen outlined specific allegations

       including but not limited to the following: (1) Inappropriate disciplinary action for

       attendance issue; (2) Discriminatory language used by Supervisor Karen VanDoren; (3)

       Hostile workplace created by Supervisor Karen VanDoren; (4) Retaliation due to a

       previous discrimination complaint; (5) Inappropriate Performance Appraisal; (6) Active

       stress/depression/anxiety/headaches and other physical complaints resulting from

       workplace dynamics.

 52.   On or around March 14, 2017, in retaliation for his second complaint to HRSC, VanDoren

       provided Mr. Bowen with an Individual Development Plan.

 53.   Mr. Bowen became so overwhelmed by the clear acts of retaliation that were being

       disregarded by Defendant Quest that on March 16, 2017 and March 17, 2017, Mr. Bowen

       became physically sick and took two personal days.

 54.   Immediately upon returning to work, VanDoren sought out Mr. Bowen and demanded that

       he immediately provide her with a TOP Borrowing Form.

 55.   On or around March 20, 2017, Defendant Quest’s HRSC closed Mr. Bowen’s second

       complaint, having never raised the matter to the Director and despite failing to do a proper

       investigation. No corrective action was taken as a result of Mr. Bowen’s second complaint.




                                                8
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 9 of 22



 56.   On or around March 23, 2017, Mr. Bowen’s stress became so unbearable that he sought

       out medical attention. As a result, Mr. Bowen’s doctor insisted that Mr. Bowen take

       immediate leave from work and remain on leave until cleared to return.

 57.   Mr. Bowen’s doctor diagnosed him with severe depression and anxiety from which he was

       suffering both physical and psychological symptoms, including but not limited to anxiety

       attacks, headaches, nausea, and diarrhea.

 58.   Mr. Bowen completed the proper paperwork through CIGNA and ensure prompt responses

       when any additional documents were required on him from Quest/Cigna.

 59.   On or around July 6, 2017, Bill Cattoge contacted Mr. Bowen requesting that he

       immediately contact Plaintiff to discuss his return to work. Mr. Bowen promptly responded

       that his doctor requested he remain out through August 4, 2017. Mr. Bowen explained that

       he had contacted Cigna and requested an extension of his medical leave/ADA

       Accommodations.

 60.   On July 6, 2017, Mr. Cattoge sent Mr. Bowen a letter, informing Mr. Bowen that his FMLA

       had “run out” and that Defendant Quest was moving forward with replacing Mr. Bowen.

 61.   On July 7, 2017, Mr. Bowen contacted Mr. Cattoge explained that he was ready to return

       to work. Mr. Bowen explained that he would need a minimal accommodation where he

       requested his schedule be adjusted to permit him 2.5 hours per week wherein he could

       continue receiving medical treatment and attend doctors appointments. Mr. Bowen

       expressed that he would provide documentation so that Defendant Quest could verify his

       appointments.

 62.   Mr. Cattoge explained that he needed to speak with Mr. Lloyd regarding the request and

       that he would call Mr. Bowen back immediately.




                                               9
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 10 of 22



  63.   Shortly thereafter, Mr. Cattoge contact Mr. Bowen, advising him that Mr. Lloyd had

        approved the accommodation. Mr. Cattoge further explained that Mr. Bowen’s hours were

        to be shifted from 7:30AM-4:30pm shifts, to 3:00PM-12:00AM shifts.

  64.   Defendant Llyod’s proposed shift schedule for Mr. Bowen was outlandish and in clear

        retaliation as no Logistics Supervisor worked a schedule remotely similar to the one

        proposed.

  65.   Despite the outlandish schedule, Mr. Bowen agreed, fearful that he would lose his job and

        agreed to return to work on July 18, 2017.

  66.   On July 17, 2017, Mr. Bowen returned to work without incident, hopefully that he would

        be able to move forward and focus on his work.

  67.   On or around July 19, 2017, Defendant Quest issued Mr. Bowen a PIP/Written Warning as

        a result of incidents that occurred while he was on leave and in September 2016.

  68.   Mr. Bowen’s symptoms which were previously under control, rapidly exasperated as a

        result of the clear retaliation and efforts to undermine Mr. Bowen. Mr. Bowen suffered

        from numerous worsening physical ailments including headaches, diarrhea, anxiety and

        depression.

  69.   On August 4, 2017, Mr. Bowen met with his doctor who, upon listening to the events

        transpiring since his return to work, immediately removed Mr. Bowen from work again

        through September 1, 2017.

  70.   On or around August 4, 2017, Defendant Quest notified Mr. Bowen that his position was

        being replaced effective September 13, 2017.

  71.   On or around August 15, 2017, Mr. Bowen contacted Mr. Cattoge and informed him of the

        ongoing harassment which persisted in the days immediately following his return to which,




                                               10
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 11 of 22



        explaining that it was this mistreatment which resulted in his need to return to medical

        leave.

  72.   On or around October 31, 2017, Mr. Bowen informed Mr. Cattoge that he had again been

        cleared to return to work effective November 6, 2017.

  73.   On or around November 22, 2017, Defendant Quest wrongfully terminated Mr. Bowen.

  74.   Defendant Quest wrongfully terminated Mr. Bowen because of his gender/sex, sexual

        orientation, disability and in retaliation for his ongoing complaints of discrimination,

        harassment and requests for accommodation.

  75.   At all times material, Defendant’s supervisors/management acted with deliberate

        indifference to the sexual harassment and hostile work environment; and retaliation

        thereof.

  76.   The above are just some examples, of some of the discrimination and retaliation to which

        Defendant subjected Plaintiff.

  77.   The Defendant exhibited a pattern and practice of not only discrimination but also

        retaliation.

  78.   That as a result of Defendants’ conduct and comments, Plaintiff was caused to sustain

        serious and permanent personal injuries, including permanent psychological injuries.

  79.   As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

        embarrassed, and emotionally distressed.

  80.   As a result of Defendant’s discriminatory and intolerable treatment of Plaintiff, Plaintiff

        suffered and continues to suffer severe emotional distress.

  81.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

        continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other




                                                   11
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 12 of 22



         compensation which such employment entails, and Plaintiff has also suffered future pecuniary

         losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losses.

  82.    As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

         knowledge of the law, Plaintiff demands Punitive Damages as against Defendant.



        AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION UNDER TITLE VII

  83.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

         13 to 82.

  84.    Plaintiff claims a continuous practice of sexual harassment and a hostile work environment

         and claims a continuing violation and makes all claims herein under the continuing

         violations doctrine.

  85.    On a daily and consistent basis throughout the course of his employment, Plaintiff’s

         supervisor made unwelcomed sexual jokes and comments relating to Plaintiff’s gender/sex

         and sexual orientation.

  86.    Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer practices

         It shall be an unlawful employment practice for an employer – (1) to fail or refuse to hire

         or to discharge any individual, or otherwise to discriminate against any individual with

         respect to his compensation, terms, conditions, or privileges of employment, because of

         such individual’s race, color, religion, sex, or national origin.”

  87.    Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

         seq., by discriminating against Plaintiff because of his gender/sex and sexual orientation.

  88.    At all times relevant, Defendant, by and through its employees, intended to unlawfully

         discriminate against Mr. Bowen in the terms and conditions of his employment because of


                                                    12
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 13 of 22



        his sex/sexual orientation and Defendant did unlawfully discriminate against Mr. Bowen

        in the terms and privileges of his employment because of his sex/sexual orientation in

        violation of Title VII.

  89.   Mr. Bowen was subject to unwelcome, offensive and harassing sexually discriminatory

        conduct during his employment with QUEST and this conduct was directed to and

        perpetuated upon Plaintiff because of his sex/sexual orientation.

  90.   QUEST was notified about and was otherwise aware of the sexually harassing and

        discriminatory conduct directed at Mr. Bowen by Defendant’s employees and QUEST

        failed to take appropriate corrective action.

  91.   The sexually harassing and discriminatory directed at Mr. Bowen was sufficiently severe

        and pervasive so as to unreasonably interfere with Mr. Bowen’s physical and/or

        psychological health, work performance and to create and intimidating, hostile and

        offensive working environment.

  92.   As a direct and proximate result of Defendant’s intentional discriminatory conduct in

        violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

        lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of

        dignity, humiliation, embarrassment, loss of reputation, and other pecuniary and non-

        pecuniary losses.

  93.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

        disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

        damages in addition to compensatory damages.

  94.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

        under federal law.




                                                 13
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 14 of 22



  95.     Plaintiff has been damaged by the illegal conduct of Defendant.



         AS A SECOND CAUSE OF ACTION FOR RETALIATION UNDER TITLE VII

  96.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

          13 to 82.

  97.     At all times relevant, Defendant’s employees intended to unlawfully discriminate against

          Mr. Bowen in their terms and conditions of his employment in violation of Title VII

          because he opposed a practice made unlawful by Title VII and QUEST unlawfully

          discriminated against Mr. Bowen because of that opposition.

  98.     At all times relevant, Mr. Bowen acted in good faith and with the objective and subjective

          belief that violations of Defendant’s employees of Title VII had occurred.

  99.     Plaintiff regularly insisted that his supervisor stop usually harassing and offense language

          when speaking with him and requested that they refrain from making any further

          discriminatory comments.

  100.    Mr. Bowen reported the ongoing sexual harassment to Defendant Quest’s management on

          multiple occasions to no avail.

  101.    Defendant failed to properly investigate Plaintiff’s complaints and failed to take

          appropriate corrective action.

  102.    At all times material, Defendant Quest allowed the sexually harassing and discriminatory

          practices to continue in the work environment.

  103.    At all times relevant, the unlawful discrimination by Defendant’s employees against Mr.

          Bowen in the terms and conditions of her employment because she opposed a practice

          made unlawful by Title VII which would not have occurred but for that opposition.




                                                     14
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 15 of 22



  104.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. $2000e-3(a) provides that

         it shall be unlawful employment practice for an employer:

         “(1) to … discriminate against any of his employees … because [s]he has opposed any
         practice made an unlawful employment practice by this subchapter, or because [s]he has
         made a charge, testified, assisted or participated in any manner in an investigation,
         proceeding, or hearing under this subchapter.”

  105.   Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et

         seq. by retaliating against Plaintiff with respect to the terms, conditions or privileges of

         employment because of his opposition to the unlawful employment practices of

         Defendants.

  106.   At all times relevant, Defendant’s employees acted intentionally and with reckless

         disregard of Mr. Bowen’s rights protected by Title VII.

  107.   At all material times, the employer exhibiting discriminatory conduct against Plaintiff

         possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

         employment with the Defendant.

  108.   As a direct and proximate result of Defendant’s intentional retaliatory conduct in

         violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

         lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of

         dignity, humiliation, embarrassment, loss of reputation, and other pecuniary and non-

         pecuniary losses.

  109.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

         disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

         damages in addition to compensatory damages.

  110.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

         under federal law.


                                                   15
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 16 of 22



  111.   Plaintiff has been damaged by the illegal conduct of Defendant.



            AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION UNDER
                     THE AMERICANS WITH DISABILITIES ACT

  112.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

         13 to 82.

  113.   Plaintiff claims Defendant Quest violated Title I of the Americans with Disabilities Act of

         1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the

         United States Code, beginning at section 12101.

  114.   SEC. 12112. [Section 102] specifically states

         (a) General rule. - No covered entity shall discriminate against a qualified
             individual with a disability because of the disability of such individual
             in regard to job application procedures, the hiring, advancement, or
             discharge of employees, employee compensation, job training, and other
             terms, conditions, and privileges of employment.

  115.   Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

         against a qualified individual on the basis of disability’ includes … (4) excluding or

         otherwise denying equal jobs or benefits to a qualified individual because of the known

         disability of an individual with whom the qualified individual is known to have a

         relationship or association.”

  116.   At all material times, Plaintiff was a qualified individual who’s job performance was

         satisfactory.

  117.   Defendant Quest violated the sections cited herein by failing to consider Plaintiff’s requests

         for a reasonable accommodation, as well as discharging, creating and maintaining

         discriminatory working conditions, and otherwise discriminating and retaliating against the

         Plaintiff because of his disability and for having complained of discrimination.



                                                    16
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 17 of 22



  118.   29 C.F.R. § 1630.2(o)(3) and (4) explains the term “Reasonable Accommodations”

         stating:

         (3) To determine the appropriate reasonable accommodation it may be necessary
         for the covered entity to initiate an informal, interactive process with the individual
         with a disability in need of the accommodation. This process should identify the
         precise limitations resulting from the disability and potential reasonable
         accommodations that could overcome those limitations.

         (4) A covered entity is required, absent undue hardship, to provide a reasonable
         accommodation to an otherwise qualified individual who meets the definition of
         disability under the “actual disability” prong ( paragraph (g)(1)(i) of this section),
         or “record of” prong ( paragraph (g)(1)(ii) of this section)…

  119.   At all times relevant, Defendant Quest, by and through its employees, intended to

         unlawfully discriminate against Mr. Bowen in the terms and conditions of his employment

         because of his disability and Defendant did unlawfully discriminate against Mr. Bowen in

         the terms and privileges of her employment because of his disability in violation of the

         ADA.

  120.   Defendant Quest violated Plaintiff’s rights under the ADA by (i) discriminating against

         Plaintiff regarding the conditions and privileges of employment because of his disability,

         (ii) wrongfully terminating Plaintiff because of his disability, (iii) failing to consider

         Plaintiff’s requests for a reasonable accommodation, and (iv) because Defendant Quest

         failed to engage in reasonable discussions.

  121.   As a direct and proximate result of Defendant’s intentional discriminatory conduct in

         violation of the ADA, Plaintiff suffered and will continue to suffer damages including

         lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of

         dignity, humiliation, embarrassment, loss of reputation, and other pecuniary and non-

         pecuniary losses.




                                                   17
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 18 of 22



  122.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

         disregard of Plaintiff’s rights under the ADA, warranting the imposition of punitive

         damages in addition to compensatory damages.

  123.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

         under federal law.

  124.   Plaintiff has been damaged by the illegal conduct of Defendant.



             AS A FOURTH CAUSE OF ACTION FOR RETALIATION UNDER
                     THE AMERICANS WITH DISABILITIES ACT

  125.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

         13 to 82.

  126.   At all times relevant, Defendant’s employees intended to unlawfully discriminate against

         Mr. Bowen in their terms and conditions of his employment in violation of the ADA

         because he opposed a practice made unlawful by the ADA and Quest unlawfully retaliated

         against Mr. Bowen because of that opposition.

  127.   At all times relevant, Mr. Bowen acted in good faith and with the objective and subjective

         belief that violations of the ADA by Defendant Quest’s employees had occurred.

  128.   Defendant failed to properly investigate Plaintiff’s complaints and failed to take

         appropriate corrective action.

  129.   At all times material, Defendant allowed the discriminatory practices to continue in the

         work environment.

  130.   At all times relevant, the unlawful discrimination by Defendant’s employees against Mr.

         Bowen in the terms and conditions of his employment because he opposed a practice made

         unlawful by the ADA which would not have occurred but for that opposition.



                                                    18
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 19 of 22



  131.   SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against

         any individual because such individual has opposed any act or practice made unlawful by

         this chapter or because such individual made a charge, testified, assisted, or participated in

         any manner in an investigation, proceeding, or hearing under this chapter.

  132.   At all times relevant, Defendant’s employees acted intentionally and with reckless

         disregard of Mr. Bowen’s rights protected by the ADA.

  133.   At all material times, the employer exhibiting discriminatory conduct against Plaintiff

         possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

         employment with the Defendant.

  134.   As a direct and proximate result of Defendant’s intentional retaliatory conduct in

         violation of the ADA, Plaintiff suffered and will continue to suffer damages including

         lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of

         dignity, humiliation, embarrassment, loss of reputation, and other pecuniary and non-

         pecuniary losses.

  135.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless disregard

         of Plaintiff’s rights under the ADA, warranting the imposition of punitive damages in

         addition to compensatory damages.

  136.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

         under federal law.

  137.   Plaintiff has been damaged by the illegal conduct of Defendant.




                                                  19
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 20 of 22



         AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION UNDER FCRA

  138.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

         13 to 82.

  139.   As a result of his gender/sex, sexual orientation, disability and his continued requests for

         an accommodation, Defendant Quest subjected and permitted it’s employees to expose

         Plaintiff to discrimination and unlawful discharge.

  140.   Defendant Quest is prohibited under the FCRA from discriminating against Plaintiff

         because of his gender/sex, sexual orientation, and disability with regard to discharge,

         employee compensation, and other terms, conditions, and privileges of employment.

  141.   Defendant violated the FCRA by unlawfully discharging and discriminating against

         Plaintiff based his gender/sex, sexual orientation and disability, of which the Defendant

         was fully aware of.

  142.   Defendant Quest violated Plaintiff’s rights under the FCRA by (i) discriminating against

         Plaintiff regarding the conditions and privileges of employment because of his gender/sex,

         sexual orientation, and disability, (ii) wrongfully terminating Plaintiff because of his

         disability, (iii) failing to consider Plaintiff’s requests for a reasonable accommodation, and

         (iv) because Defendant Quest failed to engage such discussions.

  143.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

         under state law.

  144.   Plaintiff has been damaged by the illegal conduct of Defendant.


          AS A SIXTH CAUSE OF ACTION FOR RETALIATION UNDER FCRA

  145.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

         13 to 82.



                                                    20
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 21 of 22



  146.At all times relevant to this action, Plaintiff was and is a gay, disabled man.

  147.As a result of his complaints of discrimination and his continued requests for an

         accommodation, Defendant’s retaliated against Plaintiff by further exposing him to

         discrimination and unlawful discharge.

  148.At all material times, Plaintiff opposed and complained of Defendant’s unlawful conduct.

  149.Defendants are prohibited under the FCRA from discriminating against Plaintiff because of

         his sex/gender, sexual orientation, and disability with regard to discharge, employee

         compensation, and other terms, conditions, and privileges of employment.

  150.After Plaintiff opposed and complained about Defendant’s unlawful conduct, Defendant

         Quest, by and through its agents, retaliated against Plaintiff by providing Plaintiff with

         false write ups and ultimately wrongfully terminating Plaintiff.

  151.Defendant violated the FCRA by retaliating against the Plaintiff in the terms and conditions

         of his employment and has denied the Plaintiff the ability to have continued employment

         in retaliation for her lawfully having engaged in statutorily protected activity and as a result

         of his complaints of discrimination.

  152.Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

         under state law.



                                  DEMAND FOR JURY DEMAND

         Plaintiff requests a jury trial on all issues to be tried.


                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

  an amount to be determined at the time of trial plus interest, including but not limited to all



                                                     21
Case 0:19-cv-62664-BB Document 1 Entered on FLSD Docket 10/24/2019 Page 22 of 22



  emotional distress and economic damages, punitive damages, liquidated damages, attorneys’ fees,

  costs, and disbursements of action; and for such other relief as the Court deems just and proper.



  Dated: Miami, Florida
         October 24, 2019                               DEREK SMITH LAW GROUP, PLLC
                                                        Attorneys for Plaintiff


                                                       __
                                                         Caroline H. Miller, Esq.
                                                         Caroline@dereksmithlaw.com
                                                         701 Brickell Avenue, Suite 1310
                                                         Miami, FL 33131
                                                         Tel: (305) 946-1884
                                                         Fax: (305) 503-6741




                                                  22
